Exhibit 10.1

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF WISCONSIN

MILWAUKEE DIVISION

 

IN RE: LAWNMOWER ENGINE   )         HORSEPOWER MARKETING AND   )      Case No.
2:08-md-01999    SALES PRACTICES LITIGATION   )           )      Judge Lynn
Adelman    (This Document Relates to All Cases)   )        

 

  )        

STIPULATION OF SETTLEMENT

This Stipulation of Settlement dated as of February 24, 2010 (“Stipulation”) is
made and entered into by and among the following Settling Parties to the
Actions, as those terms are defined herein: (i) Proposed Class Representatives,
on behalf of themselves and each of the Settlement Class Members, by and through
Settlement Class Counsel; and (ii) the Settling Defendants, by and through
Settling Defendants’ Counsel. This Stipulation is intended by the Settling
Parties to fully, finally and forever resolve, discharge and settle all released
rights and claims, as set forth below, subject to the terms and conditions set
forth herein.



--------------------------------------------------------------------------------

I. THE ACTIONS

The following cases were filed by plaintiffs in, or were removed to, various
U.S. District Courts and were subsequently transferred to the United States
District Court for the Eastern District of Wisconsin for all pretrial purposes
pursuant to transfer orders from the Judicial Panel on Multidistrict Litigation:

 

    

Abbreviated Case Name

  

N.D. Wisconsin.

Case Number

  

Filed In/Transferred
From

1.    Baskerville v. Sears Roebuck & Co. et al    2:08-cv-01057-LA    W.D.N.C.
2.    Luckman v. Sears Roebuck & Co et al    2:08-cv-01058-LA    W.D.N.C. 3.   
Phillips et al v. Sears Roebuck & Co et al    2:08-cv-01049-LA    S.D. III. 4.
   Gallucci et al v. Sears Roebuck & Co et al    2:08-cv-01059-LA    N.D. Ohio
5.    Immerman et al v. Sears Roebuck & Co et al    2:08-cv-01060-LA    N.D.
Ohio 6.    Crew et al v. Sears Roebuck & Co et al    2:08-cv-01043-LA    M.D.
Ala. 7.    Fritz v. Sears Roebuck & Co et al    2:08-cv-01054-LA    D.N.J. 8.   
Borras et al v. Sears Roebuck & Co et al    2:08-cv-01048-LA    S.D. Fla. 9.   
Hunter et al v. Sears Roebuck & Co et al    2:08-cv-01053-LA    D. Neb. 10.   
Purce v. Sears Roebuck & Co et al    2:08-cv-01050-LA    D. Md. 11.    Moore et
al v. Sears Roebuck & Co et al    2:08-cv-01051-LA    D. Minn. 12.    Phillips
v. Sears Roebuck & Co et al    2:08-cv-01045-LA    N.D. Cal. 13.    Marvilla v.
Sears Roebuck & Co et al    2:08-cv-01046-LA    N.D. Cal. 14.    Wright v. Sears
Roebuck & Co et al    2:08-cv-01044-LA    M.D. Ala. 15.    Kaitfors et al v.
Sears Roebuck & Co et al    2:08-cv-01062-LA    D.S.D. 16.    Day v. Sears
Roebuck & Co et al    2:08-cv-01047-LA    M.D. Fla. 17.    Champion et al v.
Sears Roebuck & Co et al    2:08-cv-01063-LA    E.D. Tenn. 18.    Hinrichs v.
Sears Roebuck & Co et al    2:08-cv-01055-LA    E.D.N.Y. 19.    Doppler et al v.
Sears Roebuck & Co et al    2:08-cv-01052-LA    D. Mont. 20.    Tshudy et al v.
Sears Roebuck & Co et al    2:08-cv-01061-LA    E.D. Pa. 21.    Bennett et al v.
Sears Roebuck & Co et al    2:08-cv-01064-LA    E.D. Tex. 22.    Hoeker v. Sears
Roebuck & Co et al    2:08-cv-01065-LA    E.D. Tex.

 

2



--------------------------------------------------------------------------------

23.    Brey et al v. Sears Roebuck & Co et al    2:09-cv-00002-LA    D. Ariz.
24.    Bowen et al v. Sears Roebuck & Co et al    2:08-cv-01056-LA    S.D.N.Y.
25.    Skelton v. Sears Roebuck & Co et al    2:09-cv-00012-LA    M.D. Pa. 26.
   Dale et al v. Sears Roebuck & Co et al    2:09-cv-00009-LA    E.D. Mo. 27.   
Barnard et al v. Sears Roebuck & Co et al    2:09-cv-00016-LA    W.D. Wis. 28.
   Michel et al v. Sears Roebuck & Co et al    2:09-cv-00015-LA    W.D. Wash.
29.    Whitehouse v. Sears Roebuck & Co et al    2:09-cv-00011-LA    N.D. Okla.
30.    Murphy v. Sears Roebuck & Co et al    2:09-cv-00004-LA    D. Id. 31.   
Bullis et al v. Sears Roebuck & Co et al    2:09-cv-00003-LA    D. Colo. 32.   
Doppler et al v. Sears Roebuck & Co et al    2:09-cv-00010-LA    D.N.D. 33.   
Becnel v. Sunshine Equipment Co et al    2:09-cv-00005-LA    E.D. La. 34.   
Jones et al v. Sears Roebuck & Co et al    2:09-cv-00008-LA    E.D. Mich. 35.   
Rachal v. Sears Roebuck & Co et al    2:09-cv-00006-LA    E.D. La. 36    Ramos
v. Sears Roebuck & Co et al    2:09-cv-00013-LA    E.D. Tenn. 37.    Jacome et
al v. Sears Roebuck & Co et al    2:09-cv-00001-LA    N.D. Ala. 38.    Dahnke et
al v. Sears Roebuck & Co et al    2:09-cv-00058-LA    S.D. Ind. 39.    Heidi RS
Dallal v. Sears Roebuck & Co et al    2:09-cv-00007-LA    D. Mass. 40.   
O’Roark v. Sears Roebuck & Co et al    2:09-cv-00056-LA    W.D. Ark. 41.   
Dolan-Keenan v. Sears Roebuck & Co et al    2:09-cv-00057-LA    D. Del. 42.   
Catton et al v. Sears Roebuck and Company et al    2:09-cv-00157-LA    M.D. Ga.
43.    Lee v. Sears Roebuck & Co et al    2:09-cv-00197-LA    D.S.C. 44.   
Lilly v. Sears Roebuck & Co et al    2:09-cv-00199-LA    S.D.W.V. 45.    Marcus
et al v. Sears Roebuck & Co    2:09-cv-00200-LA    D. Wy.

 

3



--------------------------------------------------------------------------------

46.    Edel et al v Sears Roebuck & Co et al    2:09-cv-00158-LA    N.D. Iowa
47.    Schneider et al v. Sears Roebuck & Co et al    2:09-cv-00156-LA    D.
Conn. 48.    Wilson v. Sears Roebuck & Co et al    2:09-cv-00160-LA    D. Me.
49.    Christy et al v. Sears Roebuck & Co et al    2:09-cv-00161-LA    D. Nev.
50.    Crawford v. Sears Roebuck & Co et al    2:09-cv-00162-LA    N.D. Ohio 51.
   Horrocks v. Sears Roebuck & Co et al    2:09-cv-00164-LA    D.R.I. 52.   
Keizer et al v. Sears Roebuck & Co et al    2:09-cv-00195-LA    E.D. Ky. 53.   
Williams v. Sears Roebuck & Co et al    2:09-cv-00163-LA    D.P.R. 54.   
Paulson v. Sears Roebuck & Co et al    2:09-cv-00198-LA    D. Utah 55.   
Armstrong et al v. Sears Roebuck & Co et al    2:09-cv-00165-LA    D. Vt. 56.   
Kruchoski v. Sears Roebuck & Co et al    2:09-cv-00191-LA    D. Alaska 57.   
Lynch et al v. Sears Roebuck & Co et al    2:09-cv-00192-LA    M.D. Ala. 58.   
Doherty et al v. Sears Roebuck & Co et al    2:09-cv-00159-LA    D. Kan. 59.   
Bishara v. Sears Roebuck & Co et al    2:09-cv-00193-LA    E.D. Ark. 60.   
Kunesh v. Sears Roebuck & Co et al    2:09-cv-00196-LA    D.N.H. 61.    Gonzalez
v. Sears Roebuck & Co et al    2:09-cv-00194-LA    D.D.C. 62.    Kolka v. Deere
& Company    2:09-cv-00266-LA    N.D. III. 63.    Slater v. Sears Roebuck & Co
et al    2:09-cv-00267-LA    S.D. Miss. 64.    Grosz et al v. Sears Roebuck & Co
et al    2:09-cv-00014-LA    E.D. Va. 65.    Williams v. Sears Roebuck & Co. et
al    2:09-cv-00607-LA    D. Ore.

The above listed cases have been coordinated for alt pretrial purposes by and
through the Practice and Procedure Order Upon Transfer Under 28 U.S.C. §
1407(a), entered by the Court on December 23, 2008. Settlement Class Counsel has
also filed the following three related actions

 

4



--------------------------------------------------------------------------------

in the United States District Court for the Eastern District of Wisconsin:
Azzara v. Sears Roebuck & Co. et al., Case No. 2:09-cv-0728-LA (E.D. Wis.
July 24, 2009), Thomas v. Sears Roebuck & Co. et al., Case No. 2:09-cv-0729-LA
(E.D. Wis. July 24, 2009), and Martinez v. Sears, Roebuck & Co. et al., Case
No. 2:09-cv-0469-LA (E.D. Wis. May 7, 2009) (the “Related Actions”). Finally,
Settlement Class Counsel has filed in Illinois state court Lemay v. Sears
Roebuck & Co. et al., Case No. 08-L85 (St. Clair Cty., Ill.) (the “Lemay
Action”).

 

II. SETTLING DEFENDANTS DENY ANY WRONGDOING OR LIABILITY

Settling Defendants have denied, and continue to deny, each and every claim and
allegation of wrongdoing that has been alleged by the plaintiffs in the Actions.
Settling Defendants also have denied, and continue to deny, inter alia, any and
all allegations that plaintiffs or Settlement Class Members have suffered any
damage whatsoever, have been harmed in any way, or are entitled to any relief as
a result of any conduct on the part of Settling Defendants as alleged by
plaintiffs in the Actions.

Nevertheless, Settling Defendants have concluded that further litigation will
likely be protracted and expensive with uncertain results, that settlement of
the Actions is therefore advisable to permit the operation of the Settling
Defendants’ businesses without further litigation expenses and the distraction
of executive personnel, and that it is therefore desirable and prudent that the
Actions between Proposed Class Representatives, Settlement Class Members, and
Settling Defendants be fully and finally resolved and settled in the manner and
upon the terms and conditions set forth in this Stipulation.

 

III. BENEFITS OF SETTLING THE ACTIONS

Plaintiffs believe that the claims asserted by them in the Actions have merit
and that there is evidence to support their claims. Plaintiffs, however,
recognize and acknowledge the expense

 

5



--------------------------------------------------------------------------------

and length of continued litigation and legal proceedings necessary to prosecute
the Actions against Settling Defendants through trial and through any appeals.
Plaintiffs also recognize and have taken into account the uncertain outcome and
risks associated with litigation and class actions in general, and the Actions
in particular, as well as the difficulties and delays inherent in any such
litigation.

Plaintiffs are also mindful of the potential problems of proof and the possible
defenses to class certification and to the unlawful conduct alleged by them in
the Actions, as well as to the remedies they seek. As a result, plaintiffs
believe that the Settlement set forth in this Stipulation provides substantial
benefits to Settlement Class Members. Plaintiffs and Settlement Class Counsel
have therefore determined that the Settlement, as set forth in this Stipulation,
is fair, reasonable, adequate and in the best interests of the Settlement Class.

 

IV. TERMS OF THE SETTLEMENT

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED to, by and among the Proposed
Class Representatives (for themselves and all Settlement Class Members) and the
Settling Defendants, for themselves, by and through their respective counsel of
record, that the Actions shall be finally and fully compromised, settled and
released, the Actions shall be dismissed with prejudice as to all Released
Parties, and that all the claims of the Proposed Class Representatives and the
Settlement Class Members shall be released, subject to the terms and conditions
of this Stipulation, and subject to the Final Approval Order approving the
Stipulation becoming Final as defined herein.

 

6



--------------------------------------------------------------------------------

  1. Definitions

As used in this Stipulation, the following terms shall have the following
definitions and meanings:

1.1 “Actions” means the 65 MDL Actions, the 3 Related Actions, and the Lemay
Action.

1.2 “Claims Administrator” means Rust Consulting or such other entity agreed by
the Settling Parties and authorized by the Court to process claims and to
undertake other tasks as set forth in this Stipulation.

1.3 “Court” means the United States District Court for the Eastern District of
Wisconsin.

1.4 “Defendant” means any person or entity named as a defendant in any Action or
any Subsequent Action.

1.5 “Depository Bank” means the financial institution holding the Escrow Funds
in the Escrow Account, or its successor.

1.6 “Escrow Account” means the escrow account established pursuant to this
Settlement.

1.7 “Escrow Agent” means the financial institution selected by Settlement Class
Counsel and approved by Settling Defendants to hold the Settlement Fund.

1.8 “Escrow Agreement” means the escrow agreement executed by the Escrow Agent
and Settling Parties, substantially in the form attached as Exhibit 1.

1.9 “Escrow Funds” means the funds in the Escrow Account.

1.10 “Final” means when the last of the following with respect to the Final
Approval Order approving the Stipulation has occurred: (i) the expiration of
three (3) business days after the time to file a motion to alter or amend the
Final Approval Order under Federal Rule of Civil Procedure 59(e) has passed
without any such motion having been filed; (ii) the expiration of three
(3) business days after the time in which to appeal the

 

7



--------------------------------------------------------------------------------

Final Approval Order has passed without any appeal having been filed; and
(iii) if such motion to alter or amend is filed, or if an appeal is taken, three
(3) business days after a determination of any such motion or appeal that
permits the consummation of the Settlement in substantial accordance with the
terms and conditions of this Stipulation.

1.11 “Final Approval” means the approval of the Stipulation and Settlement by
the Court at or after the Final Fairness Hearing, and entry of the Final
Approval Order.

1.12 “Final Approval Order” means the order entered by the Court giving Final
Approval of the Stipulation and dismissing claims.

1.13 “Final Fairness Hearing” means the hearing at which the Stipulation and the
Final Approval Order are presented by the Settling Parties for Final Approval
and entry by the Court.

1.14 “Injunctive Relief” means the relief provided in Section V.11 hereof.

1.15 “Interim Co-Lead Class Counsel” or “Settlement Class Counsel” means the law
firms of Heins Mills & Olson, P.L.C., 310 Clifton Avenue, Minneapolis, MN 55403;
and Morrison Fenske & Sund, P.A., 5125 Country Road 101, Suite 202, Minnetonka,
MN 55345.

1.16 “Lemay Action” means Lemay v. Sears Roebuck & Co. et al. now pending in
Illinois state court.

1.17 “MDL Actions” means MDL 2:08-md-0199 including cases identified in Section
I of this Stipulation and all cases transferred or pending transfer through the
date the Final Approval Order becomes Final.

1.18 “Net Settlement Fund” means the amount remaining in the Settlement Fund for
distribution to authorized claimant Settlement Class Members, after payment of
or

 

8



--------------------------------------------------------------------------------

reserve for escrow expenses, taxes on escrow earnings or tax-related fees and
expenses, estimated taxes, notice costs, settlement administration expenses, all
other related costs, incentive awards to Proposed Class Representatives and such
attorneys’ fees and litigation expenses as may be awarded by the Court.

1.19 “Notice” means the form of Notice to be provided to Settlement Class
Members, as approved by the Court.

1.20 “Notice Administrator” means Kinsella Media or such other entity agreed by
the parties and authorized by the Court to provide notice and to undertake other
tasks as set forth in this Stipulation.

1.21 “Notice Plan” shall mean the plan for disseminating notice to Settlement
Class Members, as approved by the Court.

1.22 “Opt-Out” means a Settlement Class Member who timely elects to opt-out of
the Settlement in the manner prescribed by the Court.

1.23 “Plaintiffs’ Counsel” means the attorneys and law firms listed on the
complaints in the Actions.

1.24 “Plaintiffs’ Related Parties” means each of a Settlement Class Member’s
estates, heirs, executors, guardians, conservators and trustees.

1.25 “Preliminary Approval” means the preliminary approval of the Stipulation by
the Court, conditional certification of the Settlement Class, and approval of
the method and content of the Notice and Notice Plan.

1.26 “Proposed Class Representatives” means all plaintiffs proposed in the
Preliminary and Final Approval Orders by Settlement Class Counsel as
representatives of the proposed Settlement Class.

 

9



--------------------------------------------------------------------------------

1.27 “Related Actions” means Azzara v. Sears Roebuck & Co. et al., Thomas v.
Sears Roebuck & Co. et al., and Martinez v. Sears, Roebuck & Co. et al. now
pending before the United States District Court for the Eastern District of
Wisconsin.

1.28 “Released Claims” shall have the meaning set forth in Sections VII. 1. and
2., and as excluded by Section VII.3. herein.

1.29 “Released Parties” means Sears, Roebuck and Co., Sears Holdings
Corporation, Kmart Holding Corporation, Deere & Company, Tecumseh Products
Company, TecumsehPower Company, Platinum Equity, LLC, Briggs & Stratton
Corporation, The Toro Company, Electrolux Home Products, Inc., Husqvarna Outdoor
Products, Inc. (now known as Husqvarna Consumer Outdoor Products, N.A., Inc.),
and Husqvarna AB and each of their past or present officers, directors,
partners, agents, employees, shareholders, attorneys, accountants or auditors,
consultants, legal representatives, predecessors, successors, assigns, parents,
subsidiaries, divisions, joint ventures, affiliated entities, and any entity
that controls, is controlled by, or is under common control with any of the
named companies. No other Defendant is a Released Party.

1.30 “Releasing Party” or “Releasing Parties” means the Proposed Class
Representatives and any Settlement Class Member who is not an Opt-Out.

1.31 “Settlement” means the settlement entered into by the Settling Parties as
set forth in this Stipulation, and as may be amended by the Settling Parties as
provided for herein.

1.32 “Settlement Amount” means $51,000,000.

1.33 “Settlement Class” means the class certified for settlement purposes only
which shall be:

All persons or entities in the United States who, beginning January 1, 1994 up
to and including the date when Notice of the Court’s entry of an order
preliminarily approving this Settlement and certifying the Settlement Class is
first published, purchased, for their own use and not for resale, a lawn mower
containing a gas combustible engine up to 30 horsepower provided that either the
lawn mower or the engine of the lawn mower was manufactured or sold by a
Defendant.

 

10



--------------------------------------------------------------------------------

Excluded from the Settlement Class are (i) each Defendant, any entity in which a
Defendant has a controlling interest or which has a controlling interest in any
Defendant, and Defendants’ legal representatives, predecessors, successors and
assigns; (ii) governmental entities; (iii) Defendants’ employees, officers,
directors, agents, and representatives and their family members; and (iv) the
judges in the Actions and their staff to whom the Actions have been assigned,
and any member of the judges’ immediate families.

1.34 “Settlement Class Member” means any person falling within the definition of
the Settlement Class defined in Section IV.1.33 herein (collectively referred to
herein as “Settlement Class Members”).

1.35 “Settlement Fund” means the payments made by the Settling Defendants
pursuant to Section V.1 herein and any interest or other amount earned or
accrued on such payments, less escrow expenses, taxes on escrow earnings,
estimated taxes, and tax-related fees and expenses, all of which shall be paid
from the Settlement Amount.

1.36 “Settling Defendants” means: (i) Sears, Roebuck and Co., Sears Holdings
Corporation, and Kmart Holding Corporation (“Sears”); (ii) Deere & Company
(“Deere”); (iii) Tecumseh Products Company, (“Tecumseh”); (iv) Briggs & Stratton
Corporation (“Briggs & Stratton”); (v) The Toro Company (“Toro”); and
(vi) Electrolux Home Products, Inc., and Husqvarna Outdoor Products, Inc. (now
known as Husqvarna Consumer Outdoor Products, N.A., Inc.) (“EHP”).

 

11



--------------------------------------------------------------------------------

1.37 “Settling Defendants’ Counsel” means counsel of record for Settling
Defendants.

1.38 “Settling Engine Manufacturer Defendants” means Briggs & Stratton, Toro,
and Tecumseh.

1.39 “Settling Parties” means, collectively, each of the Settling Defendants and
each of the Proposed Class Representatives on behalf of themselves and all
Settlement Class Members, by and through Settlement Class Counsel.

1.40 “Stipulation” means this Stipulation of Settlement, as may be amended by
the Settling Parties as provided for herein.

1.41 “Subsequent Action” means any action brought in any state or federal court
advancing any claims involving or relating to the horsepower or other power
rating, or the labeling, marketing, or advertising of the horsepower or other
power rating, of lawn mowers or lawn mower engines under any theory of
liability, by, or on behalf of, any member of the Settlement Class.

1.42 “Subsequent Court” means a court in which a Subsequent Action, as defined
above in Section IV.1.41, is brought.

1.43 “United States” means the fifty states of the United States, the District
of Columbia and Puerto Rico.

1.44 “Warranty Relief” means the relief being provided by Settling Engine
Manufacturer Defendants pursuant to Section V.10. herein.

 

V. TERMS OF THE SETTLEMENT

1. Consideration. Subject to the provisions herein, and in full, complete and
final settlement of the Actions with respect to the Released Parties as provided
herein, the Settling

 

12



--------------------------------------------------------------------------------

Parties agree that: (a) each Settling Defendant will pay its respective portion
of the Settlement Amount, as separately agreed by the Settling Parties; (b) each
Settling Engine Manufacturer Defendant will provide the Warranty Relief as set
forth in Section V.10. hereof, and (c) each Settling Defendant consents to the
Injunctive Relief as set forth in Section V.11. hereof. Each Settling Defendant
shall pay 25% of its respective portion of the Settlement Amount by wire
transfer to the Escrow Account at the Depository Bank within 5 business days
after the execution of the Settlement Agreement by the Settling Defendants and
receipt of a completed IRS Form W-9 executed by the Escrow Agent on behalf of
the “qualified settlement fund” described in Sections V.4-6 below and wire
transfer instructions. Within 5 business days after Preliminary Approval of this
Settlement Agreement and the commencement of notice to the Settlement Class, but
no earlier than March 15, 2010, each Settling Defendant shall pay 25% of its
respective portion of the Settlement Amount by wire transfer to the Escrow
Account at the Depository Bank. Within 5 business days after the Final Approval
Order becomes Final, each Settling Defendant shall pay the remaining 50% of its
respective portion of the Settlement Amount by wire transfer to the Escrow
Account at the Depository Bank and shall fully relinquish any and all control
of, or interest in, the Settlement Fund. If Preliminary Approval or Final
Approval is not achieved, or the Final Approval Order does not become Final, the
Settling Defendants and Settlement Class Counsel shall immediately direct the
Escrow Agent to transfer the Net Settlement Fund back to the Settling Defendants
in accordance with the amounts paid, pro rata, by each Settling Defendant, at
which time the Plaintiffs, Settlement Class, and Settlement Class Counsel agree
and acknowledge that in such event they, and each of them, fully relinquish any
and all control of, or interest in, the Settlement Fund, and this Agreement
shall become null and void.

 

13



--------------------------------------------------------------------------------

2. Escrow Account. The Escrow Account shall be established at the Depository
Bank and administered by the Escrow Agent under the Court’s continuing
supervision and control pursuant to the Escrow Agreement executed by the Escrow
Agent and Settling Parties.

3. Jurisdiction of Court. All Settlement Funds transmitted to and held by the
Escrow Agent as required by this Stipulation shall be deemed and considered to
be in custodia legis of the Court, and shall remain subject to the jurisdiction
of the Court, until such time as all Settlement Funds have been completely
distributed pursuant to the terms of the Stipulation, and/or any further
order(s) of the Court.

4. Settlement Fund Tax Status. Settling Parties agree to treat the Settlement
Fund as being at all times a “qualified settlement find” within the meaning of
Treas. Reg. § 1.468B1 (or any successor regulation). In addition, the Escrow
Agent shall timely make such elections as necessary or advisable to carry out
the provisions of this paragraph, including the “relation-back election” (as
defined in Treas. Reg. § 1.468B-l) (or any successor regulation) back to the
earliest permitted date. Such elections shall be made in compliance with the
procedures and requirements contained in such regulations. It shall be the
responsibility of the Escrow Agent to timely and properly prepare and deliver
the necessary documentation for signature by all necessary parties, and
thereafter to cause the appropriate filing to occur.

5. Tax Returns. For the purpose of Treas. Reg. § 1.468B (or any successor
regulation) of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated there under, the “administrator” shall be the Escrow
Agent. The Escrow Agent shall timely and properly file all informational and
other tax returns necessary or advisable with respect to the Settlement Fund
(including, without limitation, the returns described in Treas. Reg. §
1.468B-2(k)) (or any successor regulation). Such returns (as well as the
election described in Section V.4

 

14



--------------------------------------------------------------------------------

above) shall be consistent with this subsection and in all events shall reflect
that all taxes (including any estimated taxes, interest or penalties) on the
income earned by the Settlement Fund shall be paid out of the Settlement Fund as
provided in Section V.6 hereof.

6. Tax Payments. All (a) taxes (including any estimated taxes, interest or
penalties) arising with respect to the income earned by the Settlement Fund,
including any taxes or tax detriments that may be imposed upon Settling
Defendants with respect to any income earned by the Settlement Fund for any
period during which the Settlement Fund does not qualify as a “qualified
settlement fund” for federal or state income tax purposes, and (b) expenses and
costs incurred in connection with the operation and implementation of this
paragraph (including, without limitation, expenses of tax attorneys and/or
accountants and mailing and distribution costs and expenses relating to filing
(or failing to file) the returns described in Section V.5) shall be paid out of
the Settlement Fund. In no event shall Settling Defendants have any
responsibility for or liability with respect to the taxes or tax related
expenses. The Escrow Agent shall indemnify and hold Settling Defendants harmless
for taxes and tax related expenses (including, without limitation, taxes payable
by reason of any such indemnification). Further, taxes and tax related expenses
shall be treated as, and considered to be, a cost of administration of the
Settlement Fund and shall be timely paid by the Escrow Agent out of the
Settlement Fund without prior order from the Court, and the Escrow Agent shall
be obligated (notwithstanding anything herein to the contrary) to withhold from
distribution any funds necessary to pay such amounts, including the
establishment of adequate reserves for any taxes and tax related expenses (as
well as any amounts that may be required to be withheld under Treas. Reg. §
1.468B2(l)(2)) (or any successor regulation); Settling Defendants are not
responsible therefore nor shall they have any liability with respect thereto.
The Settling Parties hereto agree to cooperate with the Escrow Agent, each
other, and their tax attorneys and accountants to the extent reasonably
necessary to carry out the provisions of this section.

 

15



--------------------------------------------------------------------------------

7. Notice Procedures. The Settling Parties agree to follow the notice procedures
specified in the Notice Plan, as approved by the Court.

8. Expenses of Notice and Administration. Settling Defendants shall have no
responsibility for the expense of notice to the Settlement Class pursuant to the
Notice Plan or the expense of administration of the Settlement Fund. Expenses of
notice and administration for this Settlement shall be invoiced by the Notice
Administrator and the Claims Administrator, respectively, and can be paid from
this Settlement Fund. In no event shall the total expenses associated with
notice and administration increase the amount owed by Settling Defendants as
part of the Settlement. In no event shall the Settlement Class Counsel be
responsible for the expense of notice to the Settlement Class.

9. Plan of Distribution of the Net Settlement Fund. Subject to approval by the
Court, the Settling Parties agree to the following distribution of the Net
Settlement Fund.

a. Each Settlement Class Member who is not an Opt-Out and submits a valid and
timely claim to the Claims Administrator shall receive up to $35.00, if the
claim is for a walk-behind lawn mower purchased by the Settlement Class Member;
or up to $75.00, if the claim is for a riding lawn mower purchased by the
Settlement Class Member.

b. For a claim to be valid, a Settlement Class Member must submit a claim form
with the information set forth in this Section V.9.b. to the Claims
Administrator within the Monetary Relief Claims Period (as defined in the
Notice) via the Internet or by mail. The Claims Administrator shall maintain a
website and a toll free telephone

 

16



--------------------------------------------------------------------------------

number through which Settlement Class Members may obtain and submit claim forms.
The claim form will request that a Settlement Class Member submit his or her
full name, current address, and the brand of the lawnmower, brand of the engine,
the engine model number, and the lawnmower identification number for the
lawnmower for which a claim is being submitted. To the extent that a Settlement
Class Member submits a claim form without some of the information listed in the
preceding sentence, if the Claims Administrator is able to ascertain the missing
information from the information provided by the Settlement Class Member
sufficient to establish that it is a valid claim, the Claims Administrator may
deem the claim as valid for purposes of receiving a distribution from the Net
Settlement Fund. The claim form shall further require that the Settlement Class
Member affirm under oath that all of the information on the claim form is true
and correct and that between January 1, 1994 and the date of the Notice he or
she purchased, for his or her use and not for resale, the lawnmower for which a
claim is being submitted.

c. If the aggregate amount of valid claims received by the Claims Administrator
exceeds the Net Settlement Fund, the amount each claimant receives under Section
V.9.a. shall be reduced pro rata by the percentage necessary to permit payment
of all valid claims. Any portion of the Net Settlement Fund not distributed to
Settlement Class Members shall be disposed of pursuant to an order of the Court.
In any event, upon the Final Approval Order becoming Final, no part of the
Settlement Fund or Net Settlement Fund shall revert to the Settling Defendants.

d. Any order of the Court requiring modification of the distribution of the Net
Settlement Fund as set forth in Section V.9 shall not affect the approval or
finality of this Settlement. Except as provided by order of the Court pursuant
to this Settlement Agreement, including an order approving a plan of
distribution, no Settlement Class Member shall have any interest in the
Settlement Fund or any portion thereof.

 

17



--------------------------------------------------------------------------------

10. Warranty Relief. Each Settling Engine Manufacturer Defendant agrees to make
available to each Settlement Class Member who is not an Opt-Out and who
purchased a lawnmower with an engine manufactured and warranted by such Settling
Engine Manufacturer Defendant, a warranty extension of one-year on such engine
warranty (“Warranty Relief”). Briggs & Stratton shall provide the Warranty
Relief only for engines both manufactured and warranted by Briggs & Stratton.
Toro shall provide the Warranty Relief only for engines both manufactured and
warranted by Toro. Tecumseh shall provide the Warranty Relief only for engines
both manufactured and warranted by Tecumseh. For purposes of Warranty Relief
only, engines manufactured and warranted by Tecumseh Power Company shall be
treated as if they were manufactured and warranted by Tecumseh.

a. With respect to engine warranties issued by the Settling Engine Manufacturer
Defendants that are still in effect when the Final Approval Order becomes Final,
such Warranty Relief will add one year to the engine warranties. For all
warranty extensions, the terms of the extended warranty (other than its
duration), including all exclusions, shall be the same as the Settling Engine
Manufacturer Defendant’s warranty that is in effect when the Final Approval
Order becomes Final.

b. With respect to engine warranties issued by the Settling Engine Manufacturer
Defendants that expired prior to the Final Approval Order becoming Final, such
Warranty Relief will provide a one-year warranty commencing on the date the
Final Approval Order becomes Final. For all such extended warranties, the terms
of the extended warranty (other than its duration), including all exclusions,
shall be the same as the Settling Engine Manufacturer Defendant’s most recent
engine warranty as of the date of this Settlement Agreement.

 

18



--------------------------------------------------------------------------------

c. Settlement Class Members have up to one year from the date that the Final
Approval Order becomes Final to make a claim for and to obtain the benefits of
the Warranty Relief described in this Section V.10 (the “Warranty Relief Claims
Period”). Upon a Settlement Class Member’s submission of a claim form within the
Warranty Relief Claims Period and containing the information set forth in
Section V.9.b. for a lawnmower containing an engine manufactured and warranted
by a Settling Engine Manufacturer Defendant and requesting an extended warranty,
the Settlement Class Member shall receive a certificate evidencing the Warranty
Relief as to the Settlement Class Member’s lawn mower engine(s) identified on
the claim form. Settlement Class Members who submit a claim form within the
Warranty Relief Claims Period but after the Monetary Relief Claims Period has
expired shall not be entitled to share in any distribution of the Net Settlement
Fund.

d. To obtain the benefits of the Warranty Relief, a Class Member must present
the certificate to a facility authorized to service the engine in issue, along
with the lawnmower and engine identified in the certificate within one year
after the Final Approval Order becomes Final and the engine failure must meet
the terms and conditions of the warranty issued by the applicable Settling
Engine Manufacturer Defendant.

e. To the extent any additional settlements are made with non-settling
Defendants in the Actions, Settlement Class Counsel will use its best efforts to
obtain the agreement of each Defendant that is not a Settling Defendant to
provide an extended warranty to Class Members who purchased that Defendant’s
lawnmowers or lawnmower engines on terms substantially the same as the Warranty
Relief.

 

19



--------------------------------------------------------------------------------

11. Injunctive Relief. The Settling Defendants agree to the following governing
future horsepower testing and labeling of lawnmower engines (“Injunctive
Relief”).

a. Engine and Lawnmower Power Rating: If any engine is given a horsepower rating
or a torque rating displayed either on the engine or the lawnmower, or in any
written materials intended to accompany the engine or the lawnmower at the time
of retail sale to a consumer, the engine rating must be in compliance with this
Injunctive Relief and all SAE testing and labeling standards, and identify: 1)
the displacement (in cubic centimeters) of the engine; and 2) the “Certified
Power Rating” as defined below. The party that is testing the engine and
obtaining the Certified Power Rating (whether engine manufacturer or OEM) shall
be responsible for compliance with these injunctive relief requirements.

b. Requirements to Obtain a “Certified Power Rating” for Lawnmower Engines: The
“Certified Power Rating” is the power rating performed in accordance with the
testing and labeling standards of the SAE and pursuant to this injunctive relief
as certified by a “Certified Engine Tester.” A “Certified Engine Tester” is an
independent testing entity or person who is not employed by any engine
manufacturer, lawn mower manufacturer or other defendant in this litigation. All
Certified Engine Testers shall be either a United States resident, subject to
service of process within the United States, or consent to service of process at
a designated location.

(1) Equipment Calibration: Engine testing equipment, (e.g., dynamometers and any
other measuring devices) must be calibrated within 90

 

20



--------------------------------------------------------------------------------

days prior to the tests. The Certified Engine Tester shall certify the
calibration test performed and that the testing equipment meets the
specifications of the testing standard.

(2) Testing Standards: All gross horsepower or torque tests will be conducted in
accordance with SAE J1995. All net horsepower or torque tests will be conducted
in accordance with SAE J1349.

(3) Test Locations: All engine testing will be performed at the engine
manufacturer’s production locations, the OEM’s production locations if the OEM
is testing and certifying the engine, or such other appropriately equipped
testing location.

(4) Manufacturer Testing: All engine testing will be performed by, or on behalf
of, the engine manufacturer or OEM (if the OEM is testing and certifying the
engine).

(5) Engine Selection & Retention: Engines will be selected, at random, by the
engine manufacturer from existing stock for existing engine models or from
pre-production stock for new engine models. At least one engine used in the
testing that support test results will be retained by engine manufacturer for as
long as the test results are relied on by the engine manufacturer.

(6) Test Certification: A Certified Engine Tester shall personally conduct and
certify, or personally witness and certify, with respect to the results of the
engine testing that:

 

  •  

the testing equipment met the specifications of the relevant testing standard
and were properly calibrated;

 

21



--------------------------------------------------------------------------------

  •  

the results of the tests on each engine were achieved in compliance with the
relevant SAE testing standards;

 

  •  

the engines tested were selected at random from existing stock (in the case of
existing engine models) or from pre-production stock not prototypes (in the case
of new engine models).

 

  •  

sufficient engines were tested to establish a 95% confidence interval using well
founded statistical methods as to the power achieved under the relevant SAE
testing standard.

(7) Frequency in Obtaining a Certified Power Rating: A Certified Power Rating is
required one time only for each engine model. If the manufacturer alters the
manufacturing process or if any changes are made to an engine that changes the
engine horsepower or torque from the previously certified rating, that engine
must be subjected to testing to obtain a new Certified Power Rating.

(8) Publishing Test Results: Certified Power Rating test results (e.g., power
curves used to establish a 95% confidence interval for a given engine) will be
publicly available on either the Outdoor Power Equipment Institute website or
the engine manufacturer’s website within 30 days after Certified Power Rating
results. The written materials intended to accompany the engine or the lawnmower
at the time of retail sale must contain information sufficient to identify where
a consumer can view the Certified Power Rating Test Results.

(9) Timing: The Settling Defendants shall have a period of twelve (12) months
from the date the Final Approval Order becomes Final to comply with this
injunctive relief. This injunctive relief will be effective for a period of ten
(10) years from the date the Final Approval Order becomes Final.

 

22



--------------------------------------------------------------------------------

(10) Proposed Revisions to SAE J1995: Settling Defendants who are in the
business of manufacturing lawnmowers or lawnmower engines or become involved in
the business of manufacturing lawnmowers or lawnmower engines during the period
in which the Injunctive Relief is in effect agree to use their best good faith
efforts to amend SAE J1995 to reflect the red-lined changes set forth in Exhibit
2 attached hereto. There is no requirement that the proposed changes actually be
adopted by the SAE for Settling Defendants to fulfill their duty pursuant to
this Injunctive Relief to present the amendments. All horsepower rating or
torque rating displayed by Settling Defendants either on the engine of the
lawnmower or in any written materials intended to accompany the engine or
lawnmower shall be in compliance with SAE standards.

Notwithstanding the foregoing, nothing in this Stipulation shall be construed as
requiring Sears to test or label engines. Sears only is agreeing that the
lawnmowers it sells will comply with the requirements set forth in this Section
V.11. To the extent any additional settlements are made with non-settling
Defendants in the Actions, Settlement Class Counsel will use its best efforts to
obtain the agreement of each Defendant that is not a Settling Defendant to be
subject to the Injunctive Relief set forth in Sections V.11.a. and b. Settlement
Class Counsel agree that the Injunctive Relief set forth in this Section V.11
constitutes a New Power Rating Standard as defined in Section 30 of the
Settlement Agreement Between Plaintiffs and MTD Products, Inc. dated the 4th day
of August, 2006 (the “MTD Settlement Agreement”) and Settlement Class Counsel
shall use its best efforts have MTD subject to the Injunctive Relief set forth
in this Section V.11.

 

23



--------------------------------------------------------------------------------

12. Settling Defendants’ Continuing Discovery Obligations. Notwithstanding the
entry of a Final Approval Order, the Settling Defendants, other than Tecumseh,
agree that for purposes of discovery only they may be treated as if they were
still a party defendant in the Actions, which discovery shall be governed by the
Federal Rules of Civil Procedure. Any such discovery will be subject to the
rules, orders and procedures of the Court or any Subsequent Court. Settlement
Class Counsel agree to pursue discovery against Defendants other than the
Released Parties prior to seeking discovery from the Released Parties, and to
seek discovery from Released Parties only with respect to such information not
available from Defendants other than the Released Parties or from other sources.
Because Tecumseh is not in the business of manufacturing or selling lawnmower
engines, documents relating to Tecumseh lawnmower engines are owned by
TecumsehPower Company, and TecumsehPower Company is no longer an operating
company, Tecumseh shall not be considered a Settling Defendant with respect to
this provision only and shall be treated as a third party for purposes of
discovery.

 

VI. COURT APPROVAL

1. Motion for Preliminary Approval. At a time deemed appropriate by Interim
Co-Lead Class Counsel, after consultation with the Settling Defendants, Interim
Co-Lead Class Counsel shall submit to the Court a motion for preliminary
approval (“Preliminary Approval”) of the Settlement and a motion for a stay of
all proceedings in the Actions as to the Released Parties until the Court
renders its final decision on approval of the Settlement. Interim Co-Lead
Counsel shall seek an Order requesting, inter alia, (i) the Preliminary Approval
of the Settlement set forth in the Stipulation, (ii) Certification of the
Settlement Class pursuant to Fed. R. Civ. P. 23 (b)(3)

 

24



--------------------------------------------------------------------------------

for settlement purposes only; (iii) appointment of one or more plaintiffs as
class representatives thereof and appointing Settlement Class Counsel,
(iv) approval of the form and content of the Notice and Notice Plan, and
(v) deadlines for persons to file claims, request exclusion from the Settlement
Class, or make submissions in support of or opposition to the Settlement. A copy
of the proposed order granting Preliminary Approval is attached hereto as
Exhibit 3. In the event that the Motion for Preliminary Approval of the
Settlement is submitted to the Court on the same day as a motion for preliminary
approval of any other settlement agreement (including, but not limited to the
MTD Settlement Agreement), Settlement Class Counsel agree to present and have
argument on the motions for preliminary approval of the settlement agreements in
the order in which the agreements were entered.

2. Notice to Settlement Class. In the event that the Court, or any Subsequent
Court, grants Preliminarily Approval of the Settlement in the Action or any
Subsequent Actions, Settlement Class Counsel shall, in accordance with Rule 23
of the Federal Rules of Civil Procedure and the Court’s order, arrange for the
Notice to be provided to the Settlement Class in accordance with the Notice Plan
approved by the Court.

3. Opt-Outs. Within 10 calendar days after the final day on which Settlement
Class Members may exercise their right to be excluded from the Settlement Class,
as established by the Court and as set forth in the Notice, Settlement Class
Counsel shall provide to the Settling Defendants in writing a list of names and
addresses of all Opt-Outs. In the event that the aggregate number of Opt-Outs
exceed the number agreed upon by the Settling Parties, the Settling Defendants
shall have the right to withdraw from this Settlement Agreement, upon written
notice to Settlement Class Counsel within 10 calendar days after receipt of the
list of Opt-Outs. If the Settling Defendants withdraw from this Settlement
Agreement under this

 

25



--------------------------------------------------------------------------------

Section, this Settlement Agreement shall be null and void and the Net Settlement
Fund shall be returned to the Settling Defendants pro rata in accordance with
the amount each Settling Defendant paid into the Fund. The Proposed Class
Representatives agree to participate as Settlement Class Members and to not
opt-out of this Settlement.

4. Proposed Order and Final Judgment. If the Court grants Preliminary Approval
and the Settling Defendants have not withdrawn from this Agreement, Settlement
Class Counsel and the Settling Defendants shall, at a mutually agreed upon time
prior to the Fairness Hearing, jointly request entry of an order and final
judgment, in the form attached as Exhibit 4:

a. finally approving certification of the Settlement Class for settlement
purposes only and finally approving the Settlement without material alteration
of its terms;

b. finding that the terms of the Settlement are fair, reasonable and adequate
under Rule 23 of the Federal Rules of Civil Procedure, and directing
consummation of the Settlement pursuant to the terms and conditions of the
Settlement Agreement;

c. finding that dissemination of the class notice in the form and manner
directed by the Court was accomplished, was the best notice practicable and
satisfies due process;

d. providing that each Settlement Class Member who is not an Opt-Out is bound by
this Settlement Agreement regardless of whether the Settlement Class Member
submits any claim;

e. approving such requests to opt-out of the Settlement Class as have been
timely and properly submitted in accordance the Court’s orders;

 

26



--------------------------------------------------------------------------------

f. directing that any and all claims be dismissed with prejudice as to the
Released Parties who are Defendants and, except as provided for herein, without
costs to any party;

g. discharging and releasing the Released Parties from any and all Released
Claims;

h. reserving continuing and exclusive jurisdiction over the Settlement Agreement
and its administration, and any dispute, claim, or action arising out of or
related to this Settlement Agreement or its administration;

i. determining pursuant to Fed. R. Civ. P. 54(b) that there is no just reason
for delay and directing that the judgment of dismissal of the Actions shall be
final and appealable; and

j. determining that the Settlement is in good faith and bars, extinguishes, and
discharges any claims against the Released Parties by any other Defendant who is
not a Released Party for contribution or indemnity under federal or state law;
and preserving any claim for contribution or indemnity that a Settling Defendant
may have against any other Defendant who is not a Released Party.

 

VII. RELEASES

1. Releases. In addition to the effect of any final judgment entered in
accordance with this Settlement Agreement, upon Final Approval Order becoming
Final, the Settlement Class Members in the Actions and/or Subsequent Actions as
Releasing Parties, release and forever discharge each and all of the Released
Parties from all manner of claims, demands, actions, suits, causes of action,
whether class, individual, or otherwise in nature, damages of any kind
(including but not limited to actual, consequential, special, exemplary and
punitive) and

 

27



--------------------------------------------------------------------------------

whenever incurred, liabilities of any nature whatsoever, including costs,
expenses, penalties and attorneys’ fees, known or unknown, derivative or direct,
suspected or unsuspected, accrued or unaccrued, asserted or unasserted, in law
or equity, including, without limitation, claims that have been asserted or
could have been asserted in the Actions against the Released Parties, arising
out of or related to the Releasing Party’s purchase or purchases of a lawn mower
or a lawn mower engine, specifically including any claim of conspiracy against
the Released Parties, between January 1, 1994, and the date upon which Notice is
first mailed or otherwise published, that any Releasing Party now has, ever had,
or may have had as of the date of the Final Approval becomes Final (whether or
not the Settlement Class Member objects to the Settlement and whether or not the
Settlement Class Member submits a claim seeking to share in the Settlement Fund
or has such claim approved or not approved) whether directly, representatively,
derivatively or in any other capacity. “Unknown” claims as released herein means
any and all claims that any member of the Settlement Class does not know to
exist against any of the Released Parties which, if known, might have affected
his or her decision to enter into or to be bound by the terms of this
Settlement. The plaintiffs and the members of the Settlement Class acknowledge
that they may hereafter discover facts in addition to or different from those
that they now know or believe to be true concerning the subject matter of this
release, but nevertheless fully, finally, and forever settle and release any and
all Released Claims, known or unknown, derivative or direct, suspected or
unsuspected, accrued or unaccrued, asserted or unasserted, in law or equity,
including, without limitation, claims that have been asserted or could have been
asserted in the Actions against the Released Parties, that any Releasing Party
now has, ever had, or may have had as of the date of the Final Approval becomes
Final. The foregoing waiver includes, without limitation, an express waiver to
the fullest extent permitted by law, by the Proposed Class Representatives and
the Settlement Class Members of any and all rights under California Civil Code §
1542 or any similar law of any other state or of the United States, which
provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

28



--------------------------------------------------------------------------------

The Settling Parties acknowledge, and the Settlement Class Members shall be
deemed by operation of the Final Approval Order to have acknowledged, that the
foregoing waiver was separately bargained for and a key element of the
Settlement of which this release is a part.

Upon the Final Approval Order becoming Final, the Releasing Parties shall not
seek to recover against the Released Parties for any of the Released Claims.

2. The Releasing Parties further release and shall not bring any claim or any
cause of action that seeks in any way to recover against lawnmower
manufacturers, retailers, dealers, and distributors that sell lawn mowers or
lawn mower engines manufactured or sold by any Released Party where such claim
in any way relates to the horsepower or power ratings, labels or advertising
with respect to any lawn mower or lawn mower engine manufactured or sold by any
Released Party (but not any other lawn mowers or lawn mower engines manufactured
or sold by Defendants other than a Released Party) or in any way related to the
contractual relationships between any Released Party and any lawnmower
manufacturer, retailer, dealer or distributor or for which any Released Party
may be held liable either directly or through a contribution or indemnification
claim, except that nothing in this Settlement Agreement shall release any
lawnmower manufacturer, retailer, dealer or distributor other than the Released
Parties from any liability for (a) such entity’s knowing and intentional
violation of state or federal law; (b) such

 

29



--------------------------------------------------------------------------------

entity’s knowing and intentional misrepresentations or other intentional
tortious conduct; (c) payment disputes; (d) repair or replacement parts or units
under warranty, or (e) physical harm or bodily injury.

3. Reservation of Claims. Pursuant to this Settlement Agreement, each Settlement
Class Member settles and releases only the Released Parties and lawnmower
manufacturers, retailers, dealers and distributors that the Settlement Class has
released pursuant to Sections VII.1. and 2 herein, and the parties do not intend
this Settlement Agreement, or any part hereof or any other aspect of the
proposed Settlement, to release or otherwise affect in any way any claims or
rights any Settlement Class Member has or may have against any other Defendant
or party or entity whatsoever. More particularly, the fact or terms of this
Settlement with the Settling Defendants and the releases contained herein shall
not be construed to release or limit in any way the joint or several liability
or damage responsibility of any Defendant or alleged coconspirator other than
the Released Parties and lawnmower manufacturers, retailers, dealers, and
distributors, released pursuant to Sections VII.1 and 2 herein, for the alleged
combination and conspiracy, or for sales or other acts alleged in the Actions,
Subsequent Actions or any related action, including, but not limited to, any
alleged damage or responsibility for any of the acts of the Released Parties.
The rights of any Settlement Class Member to recover the full amount of his
judgment from any one or more Defendants who are not Released Parties are
unaffected by this Settlement. In addition, neither this Settlement Agreement
nor the releases set forth in Sections VII.1. and 2. above shall have any legal
effect or other effect on any claims any Released Party may have against any
Settlement Class Member for or arising out of accounts receivable, contract
obligations, or claims and defenses in unrelated existing or future litigation
or bankruptcy proceedings; nor shall this Settlement Agreement or the releases
set forth in

 

30



--------------------------------------------------------------------------------

Sections VII.1. and 2. above release or have any legal or other effect on
ordinary commercial or product liability claims arising from the purchase or
sale of any Released Party’s products that do not involve any claims asserted in
the Actions or that could have been asserted in the Actions, including but not
limited to claims relating to payment disputes, physical harm or bodily injury,
repair or replacement of parts or units under warranty.

4. Indemnity for Claims for Contribution or Indemnification Asserted by Other
Defendants. Notwithstanding anything to the contrary contained in this
Stipulation, in consideration of the terms hereof and in order to induce the
Settling Defendants to enter into this Stipulation, the Settlement Class shall
exclude from the dollar amount of any judgment in the Actions, any Subsequent
Actions, or any action involving similar claims that is collectable against any
Defendant who is not a Released Party an amount equal to the percentage or
amount of such judgment for which the Released Parties would be responsible
pursuant to a valid and enforceable claim for contribution and/or
indemnification under federal or state law so as to bar, extinguish, discharge
and release under federal and state law any claims for contribution or indemnity
against the Released Parties, or any of them, by a Defendant who is not a
Released Party.

 

VIII. EXPENSES AND ATTORNEYS’ FEES.

1. The Released Parties shall not be responsible for the payment of any
attorneys’ fees of Plaintiffs’ Counsel or costs or expenses of litigation.
Rather, Plaintiffs’ Counsel may seek payment for litigation expenses (including,
without limitation, class representative incentive awards, experts, and
settlement escrow expenses) only from the Settlement Fund. The Settling
Defendants shall be responsible only for the cost of any notice to state or
federal agencies under 28 U.S.C. § 1715(b). The Settling Defendants take no
position on any application for attorneys

 

31



--------------------------------------------------------------------------------

fees and expenses. No attorneys’ fees shall be paid from the Settlement Fund
until the Final Approval Order becomes Final. Notwithstanding the foregoing,
after entry of an order of the MDL Court approving fees and expenses, a
plaintiffs’ counsel or firm in the Actions may give notice to the Settling
Defendants that it wishes to be paid attorneys fees and expenses before the
Final Approval Order is Final. In that circumstance, attorney fees can be paid
from the Settlement Fund only if (1) the request is in compliance with all court
orders; (2) the request is in an amount authorized by Settlement Class Counsel,
and (3) the requesting plaintiffs’ counsel or firm secures the repayment for any
such counsel’s or firm’s fees, plus interest thereon at the prime rate, by a
letter of credit or letters of credit on terms and by banks acceptable to
Settling Defendants. Each plaintiffs’ counsel or firm that is paid attorneys’
fees prior to the Final Approval Order becoming Final shall be required to
reimburse all or the pertinent portion of that counsel’s or firm’s payment, plus
interest thereon at the prime rate, if the award of attorneys’ fees and expenses
is reduced or overturned on appeal, or if this Settlement does not become Final.
Settling Defendants may present the letter(s) of credit in the event the counsel
or firm fails to honor the obligation to repay the amount withdrawn if the
attorneys’ fee and expenses award is reduced or overturned on appeal, or if this
Settlement does not become Final.

2. Any payment approved by the Court pursuant to Section VIII.1. shall
constitute full satisfaction of Settling Defendants’ and/or any Released
Parties’ obligations to pay amounts to any person, attorney, or law firm for
attorneys’ fees, expenses, or costs incurred on behalf of the Proposed Class
Representatives and/or the Settlement Class, and shall relieve the Settling
Defendants and Released Parties from any other claim or liability to any other
attorney or law firm for any attorneys’ fees, expenses and/or costs on behalf of
the Proposed Class Representatives and/or the Settlement Class. Settlement Class
Counsel shall be solely and legally

 

32



--------------------------------------------------------------------------------

responsible to pay any and all applicable taxes on the payment made pursuant to
Section VIII.1 and agrees to indemnify and hold harmless Settling Defendants
from any claim or liability for taxes, penalties or interest for which
Settlement Class Counsel is responsible as a result of the payment made pursuant
to Section VIII.1. Settlement Class Counsel further agrees that any allocation
of fees between or among Settlement Class Counsel and any other attorney
representing the plaintiffs and/or the Settlement Class shall be the sole
responsibility of Settlement Class Counsel and Settlement Class Counsel agrees
to indemnify and hold harmless the Released Parties from any claim or liability
by any other person or entity claiming or seeking to claim any attorneys’ fees
or costs.

3. Any award of attorneys’ fees and costs and any application for such fees and
costs, and any and all matters related thereto, shall not be considered part of
the Stipulation, and shall be considered by the Court separately from the
Court’s consideration of the fairness, reasonableness and adequacy of the
Settlement, and shall not operate to terminate or cancel the Stipulation or
Settlement, and shall not affect or delay the finality of any Final Approval
Order approving the Stipulation and the Settlement of the Actions.

 

IX. EFFECT OF DISAPPROVAL, CANCELLATION OR TERMINATION

1. If the Final Approval Order does not become Final, then the Settlement, this
Stipulation, and any other stipulation shall become null and void. In addition,
the Settling Parties agree that if this Settlement becomes null and void, the
Released Parties shall not be prejudiced in any way from opposing the
certification of a class or classes in the Actions or in any other litigation
that is not one of the Actions, nor shall the Released Parties be prejudiced in
any way from asserting any and all other defenses to the claims asserted in the
Actions or in any other litigation, or with respect to their assertion of any
other rights or remedies. If this Settlement becomes null and void, the Net
Settlement Fund shall be returned to Settling Defendants.

 

33



--------------------------------------------------------------------------------

2. In the event that the Final Approval Order does not become Final, or the
Stipulation is terminated, or fails to become effective in accordance with its
terms, the Settling Parties and the Settlement Class Members shall be restored
to their respective positions in the Actions as of the date of this Settlement
Agreement. In such event, the terms and provisions of the Stipulation, with the
exception of the last sentence of Section V.1, the second to last sentence of
Section VI.3, and Sections IX.1, IX.2, X.4, and X.9 hereof; shall have no
further force and effect with respect to the Settling Parties and the Settlement
Class Members, and shall not be used in these Actions or in any other proceeding
for any purpose, and any judgment or order entered by the Court in accordance
with the terms of the Stipulation shall be treated as vacated, nunc pro tunc.
Nothing contained in this Settlement Agreement can be used by any person for any
purpose with respect to the issues of class certification or the merits of the
claims or defenses asserted in the Actions or any related litigation.

 

X. MISCELLANEOUS PROVISIONS

1. The Settling Parties acknowledge that it is their intent to consummate this
Settlement, and agree to cooperate and take whatever steps are necessary and
appropriate to complete the Settlement, to obtain Preliminary and Final Approval
of the Settlement, to effectuate the terms of the Settlement, and to protect the
Settlement by applying for appropriate orders enjoining others from initiating
or prosecuting any action arising out of or related to the facts or claims
alleged in the Actions, if so required.

2. To the extent any disputes or issues arise with respect to documenting the
Settlement, the Settling Parties agree to use their best efforts to informally
resolve any such disputes or issues; but in the event any such dispute or issue
cannot be resolved informally, to bring any such dispute or issue to the Court
for resolution.

 

34



--------------------------------------------------------------------------------

3. The Settling Parties intend the Settlement to be a final and complete
resolution of all disputes between them with respect to the Actions and
Subsequent Actions, except as specifically provided for herein. The Settlement
compromises claims which are contested and shall not be deemed an admission by
any Settling Party as to the merits of any claim or defense. While retaining
their right to deny liability, the Settling Defendants agree that the amount
paid to the Settlement Fund and the other terms of the Settlement were
negotiated at all times at arm’s length and in good faith by the Settling
Parties, and reflect a settlement that was reached voluntarily after
consultation with competent legal counsel. Except as provided in Section
VIII.1., each Party shall bear its own costs.

4. Neither the Stipulation nor the Settlement contained therein, nor any act
performed or document executed pursuant to or in furtherance of the Stipulation
or the Settlement: (a) is or may be deemed to be, or may be used as an admission
or evidence of, the validity of any claims asserted in the Actions, or of any
wrongdoing or liability on the part of the Released Parties, or (b) is or may be
deemed to be, or may be used as an admission or evidence of, any fault or
omission of any of the Released Parties in any civil, criminal, or
administrative proceeding in any court, administrative agency or other tribunal.
The Released Parties may file the Stipulation and/or the Final Approval Order in
any action that has been or may be brought against them in order to support a
defense or counterclaim based on principles of res judicata, collateral
estoppel, release, good faith settlement, judgment bar, reduction, or any other
theory of claim preclusion or issue preclusion, or any similar defense or
counterclaim.

5. Each obligation of each Settling Defendant under this Settlement Agreement is
several and not joint, including each Settling Defendant’s obligation to make
payments into the

 

35



--------------------------------------------------------------------------------

Settlement Fund as prescribed in Section V.1. of this Stipulation. In addition,
no Settling Defendant other than the Settling Engine Manufacturer Defendants is
responsible for providing Warranty Relief under this Settlement Agreement. No
Settling Engine Manufacturer Defendant is responsible for providing Warranty
Relief under this Settlement Agreement as to any engines other than the engines
that were initially warranted by that Settling Engine Manufacturer Defendant.

6. No person shall have any claim against any Settling Defendant, Settling
Defendant’s Counsel, or Settlement Class Counsel based on distribution of
benefits made substantially in accordance with this Stipulation of Settlement or
any Settlement-related order(s) of the Court.

7. If a case is commenced in respect to a Settling Defendant under Title 11 of
the United States Code (Bankruptcy), or a trustee, receiver or conservator is
appointed under any similar law, and in the event of the entry of a final order
of a court of competent jurisdiction determining the transfer of the Settlement
Funds, or any portion thereof, by or on behalf such Settling Defendant to be a
preference, voidable transfer, fraudulent transfer, or similar transaction, and
that Settling Defendant’s portion of the Settlement Fund is returned to the
Settling Defendant, then, as to that Settling Defendant, the releases given and
Final Approval Order entered in its favor pursuant to this Stipulation shall be
null and void. After the Settlement is Final, nothing in this Stipulation should
be construed to require Settlement Class Counsel or Settlement Class Member to
return any amount of money paid to them under the Settlement and the releases
provided for herein shall remain in full force and effect.

8. Each Settling Defendant warrants and represents that it is not “insolvent”
within the meaning of 11 U.S.C. § 101(32) as of the time this Stipulation is
executed and as of the time any payments are transferred or made as required by
this Stipulation.

 

36



--------------------------------------------------------------------------------

9. All agreements made and Orders entered during the course of the Actions
relating to the confidentiality of information shall survive this Stipulation.

10. The Stipulation may be amended or modified only by a written instrument
signed by all Settling Defendants and Settlement Class Counsel, or their
respective successors-in-interest.

11. This Stipulation and the agreements referred to herein constitute the entire
agreement among the Settling Parties, and no representations, warranties or
inducements have been made to any Party concerning the Stipulation and the
agreements referred to herein, other than those contained therein. The
Stipulation and the agreements referred to herein replace and void any and all
previous agreements concerning the settlement of the Actions.

12. Settlement Class Counsel, on behalf of the Settlement Class, are expressly
authorized by the Court’s January 27, 2009, Order to take all appropriate action
required or permitted to be taken by the Settlement Class pursuant to the
Stipulation to effectuate its terms, and also are expressly authorized to enter
into any modifications or amendments to the Stipulation on behalf of the
Settlement Class which they deem necessary or appropriate.

13. Each attorney executing the Stipulation on behalf of any party hereto hereby
warrants that such attorney has the full authority to do so.

14. This Stipulation may be executed in one or more counterparts. All executed
counterparts and each of them shall be deemed to be one and the same instrument.
A complete set of original executed counterparts shall be filed with the Court.

15. This Stipulation shall be binding upon, and inure to the benefit of, the
successors and assigns of the Settling Parties hereto.

 

37



--------------------------------------------------------------------------------

16. The Court shall retain jurisdiction with respect to implementation and
enforcement of the terms of the Stipulation and for the entry of appropriate
orders enjoining others from initiating or prosecuting any action arising out of
or related to the facts or claims alleged in the Actions, if so required. The
Settling Parties hereto submit to the jurisdiction of the Court for purposes of
implementing and enforcing the Settlement embodied in the Stipulation. The
Parties shall present the Court with proposed Orders that allow for such a
retention of jurisdiction, in accordance with applicable law.

17. The Stipulation shall be considered to have been negotiated, executed and
delivered, and to be wholly performed, in the State of Illinois, and the rights
and obligations of the parties to the Stipulation shall be construed and
enforced in accordance with, and governed by, the internal, substantive laws of
the State of Illinois without giving effect to that State’s choice-of-law
principles.

18. This Settlement Agreement shall not provide any rights to, or be enforceable
by, any person or entity who is not a Settlement Class Member, a Released Party
or Settlement Class Counsel. Absent Court order, no Settlement Class Member or
Settlement Class Counsel may assign or otherwise convey any right to enforce any
provision of this Settlement Agreement.

19. All notices between the Settling Defendants and Settlement Class Counsel
under this Settlement Agreement shall be in writing. Each such notice shall be
given either by (a) hand delivery; (b) registered or certified mail, return
receipt requested, postage pre-paid; (c) first class U.S. mail together with
simultaneous facsimile transmission; or (d) an overnight express delivery
service and, in the case of either (a), (b) (c) or (d) shall be addressed, if
directed to Settlement Class Counsel or counsel for the Settling Defendants, to
the addresses set forth on the signature pages hereof, or such other address as
any of them may subsequently provide, pursuant to notice in the manner described
in this Section.

 

38



--------------------------------------------------------------------------------

20. Any inconsistency between this Settlement Agreement and any other agreement
between the Settlement Class and the Settling Defendants shall be resolved in
favor of the Settlement Agreement. The headings used in this Settlement
Agreement are intended for the convenience of the reader only and shall not
affect the meaning or interpretation of this Settlement Agreement.

21. No party or signatory shall be considered the drafter of this Settlement
Agreement for the purpose of any statute, case law or rule of interpretation or
construction that would or might cause any provision to be construed against the
drafter.

IN WITNESS WHEREOF, the Settling Parties, through their authorized
representatives, have agreed and entered into this Settlement Agreement as of
the date first written above.

 

39



--------------------------------------------------------------------------------

ON BEHALF OF PROPOSED CLASS REPRESENTATIVES AND THE SETTLEMENT

CLASS:

 

/s/ Vincent J. Esades

Vincent J. Esades, Settlement Class Counsel HEINS MILLS & OLSON PLC 310 Clifton
Ave. Minneapolis, MN 55403 PH: 612-338-4605 FX: 612-338-4692
vesades@heinsmills.com Brian M. Sund MORRISON, FENSKE & SUND PA 5125 County Road
101 Suite 102 Minnetonka, MN 55345 PH: 952-975-005 FX: 952-975-0058
bsund@morrisonfenske.com

ON BEHALF OF SEARS, ROEBUCK AND CO., SEARS HOLDINGS CORPORATION AND KMART
HOLDING CORPORATION

 

 

Debbie L. Berman JENNER & BLOCK LLP 353 N. Clark St. Chicago, IL 60654-3456 PH:
312-923-2764 FX: 312-840-7764 dberman@jenner.com

 

40



--------------------------------------------------------------------------------

ON BEHALF OF SEARS, ROEBUCK AND CO., SEARS HOLDINGS CORPORATION AND KMART
HOLDING CORPORATION

 

 

Debbie L. Berman JENNER & BLOCK LLP 353 N. Clark St. Chicago, IL 60654-3456 PH:
312-923-2764 FX: 312-840-7764 dberman@jenner.com

ON BEHALF OF BRIGGS & STRATTON CORPORATION:

 

 

Thomas O. Kuhns KIRKLAND & ELLIS LLP 200 E. Randolph Dr. Chicago, IL 60601 PH:
312-862-2302 FX: 312-861-2200 tkuhns@kirkland.com

ON BEHALF OF DEERE & COMPANY:

 

/s/ Scott M. Mendel

Scott M. Mendel K&L GATES LLP 70 W. Madison St. Chicago, IL 60602 PH:
312-372-1121 FX: 312-827-8000 scott.mendel@klgates.com

ON BEHALF OF ELECTROLUX HOME PRODUCTS, INC. and HUSQVARNA OUTDOOR PRODUCTS, INC.
(NOW KNOWN AS HUSQVARNA CONSUMER OUTDOOR PRODUCTS, N.A., INC.):

 

40



--------------------------------------------------------------------------------

ON BEHALF OF PROPOSED CLASS REPRESENTATIVES AND THE SETTLEMENT

CLASS:

 

 

Vincent J. Esades, Settlement Class Counsel HEINS MILLS & OLSON PLC 310 Clifton
Ave. Minneapolis, MN 55403 PH: 612-338-4605 FX: 612-338-4692
vesades@heinsmills.com

 

Brian M. Sund MORRISON, FENSKE & SUND PA 5125 County Road 101 Suite 102
Minnetonka, MN 55345 PH: 952-975-005 FX: 952-975-0058 bsund@morrisonfenske.com

ON BEHALF OF SEARS, ROEBUCK AND CO., SEARS HOLDINGS CORPORATION AND KMART
HOLDING CORPORATION

 

/s/ Debbie L. Berman

Debbie L. Berman JENNER & BLOCK LLP 353 N. Clark St. Chicago, IL 60654-3456 PH:
312-923-2764 FX: 312-840-7764 dberman@jenner.com

 

40



--------------------------------------------------------------------------------

ON BEHALF OF BRIGGS & STRATTON CORPORATION:

 

/s/ Thomas O. Kuhns

Thomas O. Kuhns KIRKLAND & ELLIS LLP 200 E. Randolph Dr. Chicago, IL 60601 PH:
312-862-2302 FX: 312-861-2200 tkuhns@kirkland.com

ON BEHALF OF DEERE & COMPANY:

 

 

Scott M. Mendel K&L GATES LLP 70 W. Madison St. Chicago, IL 60602 PH:
312-372-1121 FX: 312-827-8000 scott.mendel@klgates.com

ON BEHALF OF ELECTROLUX HOME PRODUCTS, INC. and HUSQVARNA OUTDOOR PRODUCTS, INC.
(NOW KNOWN AS HUSQVARNA CONSUMER OUTDOOR PRODUCTS, N.A., INC.):

 

 

Roger L. Longtin DLA PIPER LLP (US) 203 N. LaSalle St., Suite 1900 Chicago, IL
60601 PH: 312-368-4040 FX: 312-236-7516 roger.longtin@piperrudnick.com

 

41



--------------------------------------------------------------------------------

ON BEHALF OF BRIGGS & STRATTON CORPORATION:

 

 

Thomas O. Kuhns KIRKLAND & ELLIS LLP 200 E. Randolph Dr. Chicago, IL 60601 PH:
312-862-2302 FX: 312-861-2200 tkuhns@kirkland.com

ON BEHALF OF DEERE & COMPANY:

 

 

Scott M. Mendel K&L GATES LLP 70 W. Madison St. Chicago, IL 60602 PH:
312-372-1121 FX: 312-827-8000 scott.mendel@klgates.com

ON BEHALF OF ELECTROLUX HOME PRODUCTS, INC. and HUSQVARNA OUTDOOR PRODUCTS, INC.
(NOW KNOWN AS HUSQVARNA CONSUMER OUTDOOR PRODUCTS, N.A., INC.):

 

/s/ Roger L. Longtin

Roger L. Longtin DLA PIPER LLP (US) 203 N. LaSalle St., Suite 1900 Chicago, IL
60601 PH: 312-368-4040 FX: 312-236-7516 roger.longtin@piperrudnick.com

 

41



--------------------------------------------------------------------------------

ON BEHALF OF TECUMSEH PRODUCTS COMPANY:

 

/s/ Suzanne K. Richards

Suzanne K. Richards VORYS, SATER, SEYMOUR AND PEASE LLP 52 East Gay St.
Columbus, OH 43216 PH: 614-464-6458 FX: 614-719-4920 skrichards@vorys.com

 

42



--------------------------------------------------------------------------------

ON BEHALF OF THE TORO COMPANY:

 

/s/ William H. Manning

William H. Manning ROBINS, KAPLAN, MILLER & CIRESI LLP 800 LaSalle Ave.
Minneapolis, MN 55402 PH: 612-349-8461 FX: 612-339-4181 whmanning@rkmc.com

ON BEHALF OF TECUMSEH PRODUCTS COMPANY:

 

 

Suzanne K. Richards VORYS, SATER, SEYMOUR AND PEASE LLP 52 East Gay St.
Columbus, OH 43216 PH: 614-464-6458 FX: 614-719-4920 skrichards@vorys.com

 

42